EXHIBIT 10.1

 

T-BAMM

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”) is made and entered into as of
the date specified on the signature page hereto by and among T-BAMM, a Nevada
corporation (the “Company”), and the subscriber whose name appears on the
signature page hereto (the “Investor”), and is delivered and executed in
connection with the Company’s sale of its common stock.

 

RECITALS

 

Whereas, the Company is conducting a private offering (the “Offering”) of shares
of its common stock (the “Shares”) at the price of U.S.$0.01 per Share to
certain qualified purchasers.

 

Whereas, the Company desires to sell to the Investor, and the Investor desires
to purchase from the Company, on the terms and in the manner specified in this
Agreement, a certain number of the Shares.

 

Now, Therefore, for and in consideration of the mutual covenants, agreements,
understandings, undertakings, representations, warranties and promises, and
subject to the conditions hereinafter set forth, and with the intent to be
obligated legally thereby, the parties do hereby covenant and agree that the
recitals set forth above are true and accurate and are hereby incorporated in
and made a part of this Agreement, and further covenant and agree as follows:

 

1. Purchase and Sale of The Shares

 

1.1 Purchase Price. Subject to the terms and conditions of this Agreement, the
Investor hereby agrees to purchase from the Company, and the Company hereby
agrees to sell to the Investor ________ Shares, at the price of U.S.$0.01 per
Share, for a total purchase price of U.S. $_____________.

 

1.2 Payment. All funds payable by the Investor shall be by personal, certified,
or cashier’s check made payable to “T-BAMM”

 

2. Use of Proceeds

 

The Company shall use the proceeds from the sales of the Shares to fund the
Company’s operations and for working capital. The Company has significant
flexibility regarding the use of those proceeds.

 

3. Representations and Warranties of the Investor

 

The Investor hereby represents and warrants to the Company the following:

 

3.1 Non-U.S. Person Status. The Investor is not a “U.S. person” within the
meaning of Rule 902(k) of Regulation S, promulgated by the U.S. Securities and
Exchange Commission pursuant to the Securities Act of 1933, as amended (the
“Act”). The Investor understands that the Shares are being offered and sold only
to persons who are not “U.S. persons.” As such, the Investor is not:

 



  -1-

   



 



 

· A natural person resident in the United States of America;

 

 

 

 

· A partnership or corporation organized or incorporated pursuant to the laws of
the United States of America;

 

 

 

 

· An estate of which any executor or administrator is a U.S. person;

 

 

 

 

· A trust of which any trustee is a U.S. person;

 

 

 

 

· An agency or branch of a foreign entity located in the United States of
America;

 

 

 

 

· A non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;

 

 

 

 

· A discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States of America; or

 

 

 

 

· A partnership or corporation if: (a) organized or incorporated under the laws
of any foreign jurisdiction; and (b) formed by a U.S. person principally for the
purpose of investing in securities not registered under the Act, unless it is
organized or incorporated, and owned, by accredited investors (as defined by the
Act) who are not natural persons, estates or trusts.



 

Further, the Investor is not a member of any identifiable group of United States
citizens abroad, such as the United States armed forces serving overseas. The
Investor understands that the Company is relying on the Investor with respect to
the accuracy of this representation and understands the significance of the
Investor’s representation to the Company that the Investor is not a U.S. person.
In addition, the Investor agrees to notify the Company of any material changes
affecting the Investor’s non-U.S. person status prior to the closing of any
purchase made.

 

3.2 Location. At the time of the signing of this Agreement, and at all times
relevant to the Investor’s purchase of the Shares, the Investor is and has been
located outside of the United States of America.

 

3.3 Foreign Purpose. The Investor is not purchasing the Shares for the account
or benefit of a U.S. person, as defined pursuant to Section 3.1 hereof.

 

3.4 Authorization. This Agreement constitutes valid and legally binding
obligations of the Investor, enforceable in accordance with its terms. The
Investor has full power and authority to enter into this Agreement. To the
extent that the Investor is a trust, the undersigned trustee of the Investor is
the duly authorized trustee and the Investor has all necessary powers and
authority to acquire the Shares under the laws of the nation of its domicile and
under the terms of the trust agreement, as amended, under which it was created.
To the extent that the Investor is a corporation, limited liability company or
partnership, the undersigned officer, manager or general partner of the Investor
is the duly authorized officer, manager or general partner and the Investor has
all necessary powers and authority to acquire the Shares under the laws of the
nation of its organization and under the terms of the bylaws, operating
agreement or partnership agreement, respectively.

 

3.5 Purchase for Own Account. The Investor’s Shares will be acquired for
investment purposes only for the Investor’s own account, not as a nominee or
agent, and not with an intent to resell or distribute of any part thereof, and
the Investor has no present intention of selling, granting any participation in,
or otherwise distributing the Shares. Further, the Investor is not, directly or
indirectly, a party to any contract, undertaking, agreement, or arrangement with
any person to sell, transfer, or grant participations to such person or to any
third person, with respect to any of the Shares.

 



  -2-

   



 

3.6 Restricted Securities. The Investor understands that the Shares are
“restricted securities” pursuant to the securities laws of the United States of
America, inasmuch as the Shares are being acquired from the Company in a
transaction exempt from registration pursuant to the Act, and the Shares may
only be resold without registration pursuant to the Act in certain limited
circumstances. In this regard, the Investor shall not make any disposition of
all or any portion of the Investor’s Shares, unless in accordance with the
provisions of Regulation S, pursuant to registration pursuant to the Act, or
pursuant to an available exemption from such registration. Further, the Investor
shall not engage in hedging transactions with regard to the Investor’s Shares,
unless in compliance with the Act. The Investor understands that the Company is
required by law to refuse to register any transfer of the Shares not made in
accordance with the provisions of Regulation S, pursuant to registration
pursuant to the Act, or pursuant to an available exemption from such
registration.

 

3.7 No History of Company Operations. It has been called to the Investor’s
attention, by those individuals with whom the Investor has dealt in connection
with the Investor’s proposed purchase of Shares, that the Company is newly
organized and has no history of operation and earnings and the Investor’s
proposed investment in the Company involves significant risks, which may result
in the loss of the total amount of that investment, and no assurances are or
have been made regarding any advantages which may inure to the benefit of the
Investor.

 

3.8 Lack of Determination Re: Fairness. No securities administrator or similar
person of any jurisdiction has made any finding or determination relating to the
fairness of any purchase of the Shares, and no securities administrator or
similar person of any jurisdiction has or will recommend or endorse a purchase
of the Shares.

 

3.9 Risk of Loss. The Investor (i) is able to accommodate the loss of the
Investor’s entire investment without any material adverse effect on the
Investor’s economic stability; (ii) understands that an investment in the
Company involves substantial risks; and (iii) has such knowledge and experience
in financial and business matters that the Investor is capable of evaluating the
merits and risks of the investment to be made by the Investor pursuant to this
Agreement.

 

3.10 No Solicitation. The Investor was not solicited to purchase the Shares by
any means of general solicitation or advertising, including, but not limited to,
(i) any advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media, or broadcast over television or radio; or
(ii) any meeting where attendees were invited by any general solicitation or
advertising. Further, no selling efforts were directed to the Investor in the
United States of America.

 

3.11 Independent Investigation; Independent Advisors. The Investor has had a
reasonable opportunity to review this Agreement, ask questions of and receive
answers from the Company, and all such questions, if any, have been answered to
the full and complete satisfaction of the Investor. The Investor has had the
opportunity to review this Agreement with the Investor’s legal counsel or
business or tax advisor. The Investor is relying solely on such counsel or
business or tax advisor, if any, and not on any statements or representations of
the Company or any of its agents for tax or legal advice with respect to the
Investor’s purchase of Shares.

 

3.12 Finder’s Fee. No person has or will have, as a result of any act or
omission by the Investor, any right, interest or valid claim against the Company
for any commission, fee, or other compensation as a finder or broker, or in any
similar capacity, in connection with the Investor’s purchase of Shares.

 

3.13 Legend. The Investor understands that the certificates evidencing the
Shares shall have the legend specified below.

 



  -3-

   



 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (“ACT”), OR APPLICABLE STATE SECURITIES
LAWS AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT WITH RESPECT THERETO PURSUANT TO THE ACT, IN ACCORDANCE
WITH REGULATION S OF THE ACT, OR PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE ACT AND COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAW.

 

4. Indemnification

 

The Investor shall and hereby does indemnify and hold harmless the Company and
its officers, directors, employees, attorneys, agents and professional advisors
from and against any and all loss, damage, liability, or expense, including
costs and reasonable attorneys’ fees, that the foregoing, or any of them, may
incur by reason of, or in connection with, any misrepresentation, inaccurate
statement or material omission made by the Investor herein, any breach of any of
the Investor’s representations and warranties, or any failure on the Investor’s
part to fulfill any of the Investor’s covenants, agreements or obligations
specified herein.

 

5. General Provisions

 

5.1 Attorneys’ Fees. If any legal action or any arbitration or other proceeding
is brought for the enforcement of this Agreement, or because of an alleged
dispute, breach, default, or misrepresentation in connection with any of the
provisions of this Agreement, the successful or prevailing party or parties
shall be entitled to recover reasonable attorneys’ fees and other costs incurred
in that action or proceeding, in addition to any other relief to which it may be
entitled.

 

5.2 Survival of Warranties. The warranties, representations, and covenants of
the Investor contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement and shall in no way be affected by any
investigation of the subject matter thereof made by or on behalf of the Investor
or the Company.

 

5.3 Successors and Assigns. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the signatories hereto any rights,
remedies, obligations, or liabilities pursuant to or because of this Agreement.
The Investor may not assign any of the Investor’s rights or interests in and
pursuant to this Agreement without the prior written consent of the Company, and
any attempted assignment without such consent shall be null and void and without
any force or effect whatsoever.

 

5.4 Governing Law; Venue. This Agreement shall be governed by and construed
under the laws of the State of Nevada, United States of America, disregarding
any principles of conflicts of law that would otherwise provide for the
application of the substantive law of another jurisdiction. The Company and the
Investor each (i) agrees that any legal suit, action or proceeding arising out
of or relating to this Agreement shall be instituted exclusively in Nevada State
Court, County of Clark, United States of America, or in the United States
District Court for the District of Nevada; (ii) waives any objection to the
venue of any such suit, action or proceeding and the right to assert that such
forum is not a convenient forum; and (iii) irrevocably consents to the
jurisdiction of the Nevada State Court, County of Clark, and the United States
District Court for the District of Nevada in any such suit, action or
proceeding. The Company and the Investor agree to accept and acknowledge service
of any and all process which may be served in any such suit, action or
proceeding in the Nevada State Court, County of Clark, or in the United States
District Court for the District of Nevada and agree that service of process upon
them mailed by certified mail to their addresses shall be deemed in every
respect effective service of process upon them in any such suit, action or
proceeding.

 



  -4-

   



 

5.5 Counterparts. This Agreement may be executed at different times and in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

5.6 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

5.7 Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be sent by facsimile and mail
to the party to be notified and shall be deemed effectively given seven days
after being mailed, postage prepaid and addressed to the party to be notified.
Any notice to the Company and the Investor shall be sent to their respective
facsimile numbers and addresses specified on the signature page hereof, or at
such other facsimile number or address as a party may designate by ten days’
advance written notice to the other parties.

 

5.8 Entire Agreement; Amendments and Waivers. This Agreement constitutes the
full and entire understanding and agreement between the parties with regard to
the subjects hereof. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investor.

 

5.9 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision was so excluded and shall be enforceable in accordance with its terms.
In addition, if any such provision, or any part thereof, is held to be
unenforceable, the parties agree that the court, regulatory agency or other
governmental body making such determination shall have the power to delete or
add specific words or phrases, so that such provision shall then be enforceable
to the fullest extent permitted by law.

 

5.10 Neutral Interpretation. This Agreement shall be construed in accordance
with its intent and without regard to any presumption or any other rule
requiring construction against the party causing the same to be drafted.

 



 

-5-


   



 

In Witness Whereof, the undersigned have executed this Agreement as of the _____
day of July_____, 2017.

 



INVESTOR



ADDRESS



AMOUNT

 



U.S. $___________

(Print name)



NUMBER OF SHARES

By:



Telephone:



________________

 

 

 

 

 

 

 

Its:

 



(if applicable)



Facsimile:

   



Email:



   



T-BAMM

   

 

By:

Jack Chen

 

Its:

Director and President

   

 

Telephone:

   

 

Facsimile:

   

 

Email:



 

 



-6-

